Citation Nr: 1509641	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1976 to August 1998.  The Veteran died in December 2007 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision issued by the Department of Veterans Affairs (VA) Pension Maintenance Center in St. Paul, Minnesota.  Jurisdiction over this matter was subsequently transferred to the Regional Office (RO) in Houston, Texas.

In March 2010, the appellant requested a Board hearing in conjunction with the appeal.  However, she withdrew her request for a hearing by written statement received by VA in October 2014.  38 C.F.R. § 20.704(e) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appellant asserts entitlement to VA death pension benefits for herself and her dependent child who turned 18 in April 2012.  A pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

Annual income of the surviving spouse must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  Expenses for the Veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable. 

The maximum annual pension rate (MAPR) is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

Effective December 1, 2007, the MAPR for a surviving spouse with one dependent child was $9,815.00.  Effective December 1, 2008, the MAPR for a surviving spouse with one dependent child was $10,385.00.  Effective December 1, 2011, the MAPR for a surviving spouse with one dependent child was $10,759.00 and $8,219.00 without dependents.  Effective December 1, 2012, the MAPR for a surviving spouse with one dependent child was $10,942.00, and $8,359.00 without dependents.  Effective December 1, 2013, the MAPR for a surviving spouse with one dependent child was $11,107.00, and $8,485.00 without dependents.  

During the development of the instant claim, the appellant submitted income and expense information in January 2008 and November 2012 in VA Applications for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (VA Forms 21-534).  She reported an annual income of $20,868.48 in January 2008 and $6,672.00 in November 2012.  In July 2008, she reported an annual income of $21,738.00 in an Improved Pension Eligibility Verification Report (VA Form 21-05195-1).  A Medical Expense Report (VA Form 21-8416) was submitted by the appellant in July 2008.  In statements dated in September 2008 and March 2010, the appellant reported that her income had "ended" in August 2008.  However, the appellant has not filed such appropriate income and expense forms for the years of 2009, 2010, 2011, 2013 and 2014 nor has she completed VA Forms 21-8416 for the years from 2009 to 2014.  Such information should be obtained on remand.  Furthermore, as indicated previously, the appellant had one dependent child at the time she filed for pension benefits; however, he turned 18 in April 2012.  Therefore, updated information regarding his status following his 18th birthday in April 2012, so as to determine whether he may be considered a school child or helpless child, should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she complete VA Form 21-0518-1, Improved Pension Eligibility Verification Report, for the years from 2009 to 2014 and VA Form 21-8416, Medical Expense Report, for the years from 2009 to 2014.  She should be instructed to include only those unreimbursed medical expenses actually paid by her during each year and to report each year separately.  In addition, she should provide updated information regarding her child, to include his status following his 18th birthday in April 2012, so as to determine whether he may be considered a school child or helpless child.

A reasonable period of time for her response should be provided.  Any additional evidentiary development which may become apparent should be accomplished. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.   If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

